Citation Nr: 0623062	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  05-09 589	)	DATE
	)
	)


THE ISSUE

Whether there is clear and unmistakable error (CUE) in an 
August 2002 decision of the Board of Veterans' Appeals that 
denied the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on a motion by the veteran, who is the moving party.  
In a statement received in February 2005, the moving party's 
representative claimed that a Board decision of August 2, 
2002, involved clear and unmistakable error (CUE) by denying 
his claim of entitlement to service connection for post-
traumatic stress disorder.  This statement was accepted as a 
motion for revision of the Board's August 2, 2002, decision 
on the grounds of CUE.  See 38 C.F.R. § 20.1404(a) (2005).


FINDINGS OF FACT

The August 2, 2002, Board decision was adequately supported 
by evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied, or that the 
decision was undebatably erroneous.


CONCLUSION OF LAW

The August 2, 2002, Board decision, which denied a claim of 
entitlement to service connection for post-traumatic stress 
disorder, was not clearly and unmistakably erroneous.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, was enacted prior to the submission of the motion 
considered herein.  VA issued regulations to implement the 
VCAA, codified as amended at 38 C.F.R. 3.102, 3.156(a), 3.159 
and 3.326(a).  In Livesay v. Principi, 15 Vet. App. 165 (en 
banc) (2001), however, the United States Court of Appeals for 
Veterans Claims (CAVC) held that the VCAA was not applicable 
to motions alleging CUE in decisions of the Board.  
Accordingly, the Board finds that the VCAA is not applicable 
to this motion as a matter of law.

Clear and Unmistakable Error Analysis

Under 38 U.S.C.A. § 7111, the Board has been granted the 
authority to revise a prior decision of the Board on the 
grounds of CUE.  A claim requesting review under this statute 
may be filed at any time after the underlying decision is 
made.  Pursuant to an opinion of the VA General Counsel, 
VAOPGCPREC 1-98, the Board's authority applies to any claim 
pending on or filed after the date of enactment of the 
statute, November 21, 1997.  See 38 C.F.R. § 20.1400.

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).

The evidence to be reviewed for CUE in a prior Board decision 
must be based on the record and the law that existed when 
that decision was made.  To warrant revision of a Board 
decision on the grounds of CUE, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  See 38 C.F.R. § 20.1403(c).  
Examples of situations that are not CUE are (1) Changed 
diagnosis.  A new medical diagnosis that "corrects" an 
earlier diagnosis considered in a Board decision.  (2) Duty 
to assist.  The Secretary's failure to fulfill the duty to 
assist. (3)  Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.  See 38 C.F.R. § 
20.1403(d).  CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  See 38 C.F.R. § 
20.1403(e).

In other cases prior to promulgation of this regulation, the 
CAVC has defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  The CAVC has also held that a 
finding that there was such error "must be based on the 
record and the law that existed at the time of the prior . . 
. decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993).

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  Moreover, the error must be one which 
would have manifestly changed the outcome at the time that it 
was made.  See Kinnaman v. Derwinski, 4 Vet. App. 20, 26 
(1993).  "It is a kind of error, of fact or of law, that when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds cannot differ, that the 
results would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

On August 2, 2002, the Board entered a decision to deny the 
moving party's appeal of an April 1997 decision of the 
Pittsburgh, Pennsylvania VA Regional Office (RO) that had 
denied the moving party's claim of entitlement to service 
connection for post-traumatic stress disorder.  In making 
that decision, the Board found that the moving party did not 
engage in combat with the enemy, and there was no credible 
supporting evidence to corroborate the moving party's report 
of in-service stressors upon which a diagnosis of post-
traumatic stress disorder was based.  

In making these determinations, the Board noted that the 
veteran's (moving party's) alleged stressors, which were 
incidents that allegedly occurred between June of 1969 and 
December 1972 aboard the U.S.S. Independence, had not been 
verified by the service department, and the veteran had 
submitted no independent evidence to show that his alleged 
stressors actually occurred.  It was specifically noted that 
although the veteran's representative had alleged that the 
veteran could not prove his stressors because of lost 
records, there was no evidence that any records concerning 
the veteran were lost.

The Board pointed out that as a result of an October 1999 
remand and a May 2001 remand, the RO attempted to verify the 
veteran's claimed stressors by contacting him, but that they 
were unable to verify the claimed stressors because the 
veteran could not give a two-month range when each stressful 
event occurred.

The Board concluded that the RO had made all reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim, and, in light of the absence of 
supporting evidence of inservice stressors, no reasonable 
possibility existed that any other assistance would aid in 
substantiating the claim.  The Board stated that review of 
the record revealed that the RO made attempts to obtain 
evidence of the inservice stressors with information 
identified by the veteran by sending all the available 
information it had to the appropriately identified military 
sources.  The Board found further that these sources were 
unable to verify any of the claimed stressors, and the 
veteran had not provided any additional information.  

In January 2005, the moving party filed a Motion for 
Reconsideration of the Board's August 2002 denial.  In 
February 2005, a Deputy Vice Chairman of the Board denied the 
Motion for Reconsideration, finding that there was a 
plausible basis in the record for the Board's action which 
was consistent with the available evidence and applicable 
statutory and regulatory provisions, and contained clearly 
stated reasons and bases for the decision.  

As indicated above, in January 2005, the moving party's 
representative submitted a motion alleging CUE in the Board's 
August 2002 decision.  The moving party's representative 
submitted additional argument regarding the CUE claim in 
March 2005.  

In the January 2005 motion, the moving party's representative 
argued that prior to the August 2002 decision, the Board 
remanded the matter to the RO in May 2001 for additional 
development.  The representative pointed out that the Board 
had specifically directed the RO to attempt to confirm the 
veteran's alleged stressors through the National Archives or 
the Navy Museum, and to obtain copies of the deck logs of the 
USS Independence from January 1969 to December 1972.  The 
representative stated that the Board also directed the RO to 
prepare a summary of all claimed stressors, and to send that 
summary to the United States Armed Services Center for 
Research of Unit Records (USASCRUR).  The moving party's 
representative argued that the RO thereafter failed to comply 
with these material directives set out in the May 2001 
remand, and the Board in turn, failed to ensure that the RO 
complied with its directives prior to the issuance of the 
August 2002 decision.  The representative concluded that 
these omissions on the part of the Board in the development 
of the moving party's claim constituted CUE in the August 
2002 Board decision.   

A review of the veteran's claims file suggests that the 
moving party's representative was factually correct in that 
the RO did not strictly adhere to the directives set out in 
the Board's May 2001 remand.  In fact, the Board finds no 
documentation that the RO contacted the National Archives or 
the Navy Museum, or that they attempted to obtain copies of 
the deck logs of the USS Independence.  There is also no 
documentation that the RO sent a summary of the veteran's 
claimed stressors to USASCRUR for verification, as was 
directed by the Board.  Notwithstanding, the Board must find 
that there was no CUE contained in the Board's August 2002 
decision to deny the veteran's claim of entitlement to 
service connection for post-traumatic stress disorder.  

Essentially, the only arguments submitted by the moving party 
and his representative with respect to his motion for 
revision of the August 2002 Board decision based on CUE, were 
those which were advanced in the January 2005 Motion and 
March 2005 supplemental Motion submitted by the moving 
party's representative, as described above.  In those 
documents, the moving party's claim that there was CUE in the 
Board's August 2002, decision amounts to nothing more than a 
disagreement with the way the veteran's claim was developed.  

The interpretation of the law pertaining to CUE is clear on 
that point.  Essentially, the failure of the RO to make an 
additional search that could potentially have assisted the 
veteran in the verification of his alleged stressors amounts 
to no more than a breach of the duty to assist.  Any breach 
by VA of its duty to assist cannot form a basis for a claim 
of CUE because such a breach creates only an incomplete 
record rather than an incorrect one.  See Tetro v. Gober, 14 
Vet. App. 100, 109 (2000); Crippen v. Brown, 9 Vet. App. 412, 
424 (1996); Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).

In conclusion, it is recognized that any party to a Board 
decision can make a motion to have the decision revised or 
reversed on the grounds of CUE.  38 U.S.C.A. § 7111; 38 
C.F.R. §§ 20.1400(a), 20.1401(b) (2005).  In order to prevail 
on such a motion, however, it must be established that there 
was an error in the Board's adjudication and that the error 
was such that, had it not been made, the outcome of the 
adjudication would have been manifestly different.  38 C.F.R. 
§ 20.1403(c) (2005).  If it is not clear that a different 
result would have ensued, the error complained of cannot be 
"clear and unmistakable."  Id.  In this case, there is no 
clear indication that the veteran would have been successful 
in his claim, but for the failure of the Board or the RO to 
provide further assistance in the verification of his alleged 
stressors.  Essentially, there is no clear indication that 
the veteran's alleged stressors would have been verified had 
the RO and the Board more fully assisted the moving party in 
the pursuit of his claim.  Therefore, it must be concluded 
that the Board did not commit any error of law or fact 
constituting CUE in the decision of August 2, 2002.  
38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1403.




ORDER

The motion for revision of the Board's decision of August 2, 
2002, on the grounds of CUE is denied.



                       
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



